Case 1:20-cv-02735-RLY-TAB Document 1 Filed 10/21/20 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA


 CSX Transportation, Inc.
 500 Water Street
 Jacksonville, FL 32202-4423
                                Plaintiff,           CASE NO:

                v.

 Duke Energy Indiana, LLC
 1000 East Main Street
 Plainfield, IN, 46168

                                Defendant.


                                             COMPLAINT

       Plaintiff CSX Transportation, Inc., by and through its attorneys, files this Complaint

against defendant, Duke Energy Indiana, LLC and in support thereof, avers as follows:

                                              PARTIES

       1.      Plaintiff, CSX Transportation, Inc. (“CSX”) is a corporation organized under the

laws of the Commonwealth of Virginia, with its principal place of business in Jacksonville,

Florida.

       2.      Defendant, Duke Energy Indiana, LLC (“Duke”) is a limited liability company

organized under the laws of the state of Indiana, with its principal place of business in Plainfield,

Indiana. Cinergy Corp., a Delaware corporation with its principal place of business in Cincinnati,

Ohio, is the sole member of Duke.

                                         JURISDICTION

       3.      Jurisdiction is based upon 28 U.S.C. § 1332 as plaintiff and defendants are citizens

of different states, and the amount at issue exceeds jurisdictional requirements.



                                                 1
Case 1:20-cv-02735-RLY-TAB Document 1 Filed 10/21/20 Page 2 of 5 PageID #: 2




                                              VENUE

        4.       Venue properly lies in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the plaintiff’s claims occurred in this

judicial district.

                                      PREDICATE FACTS

        5.       Duke is an electric power holding company providing electricity to customers in

North Carolina, South Carolina, Ohio, Kentucky, Tennessee, and Indiana.

        6.       Duke owns, possesses, manages, maintains, and controls overhead power lines

located at Fontanet, Indiana, near CSX mile post MP QS 61.47.

        7.       CSX owns and maintains active railroad tracks in Fontanet, Indiana, adjacent to

Duke’s power lines.

        8.       On November 13, 2019, an active overhead Duke power line was located above

CSX’s railroad tracks (the “Power Line”).

        9.       On November 13, 2019, the Power Line fell onto CSX’s railroad tracks (the

“Incident”).

        10.      Upon information and belief, the Incident occurred due to Duke’s failure to

properly construct, inspect, maintain, manage, operate and/or control the Power Line.

        11.      As a direct and proximate result of the Incident, CSX incurred significant damages

to three CSX electric bungalows as well as other railroad crossing signal-system assets.

        12.      In addition, as a direct and proximate result of the Incident, CSX was unable to

make use of its tracks or certain equipment for a period of time.




                                                 2
Case 1:20-cv-02735-RLY-TAB Document 1 Filed 10/21/20 Page 3 of 5 PageID #: 3




       13.    CSX incurred significant costs associated with labor and materials required to

remediate the damages to three CSX electric bungalows as well as other railroad crossing signal-

system assets, in an amount in no less than $75,000.

                                    CAUSES OF ACTION

                                          COUNT I
                                         NEGLIGENCE

       14.    CSX incorporates all preceding paragraphs as if fully set forth herein.

       15.    At all times relevant and/or prior to November 13, 2019, Duke had exclusive

control and management of the Power Line and the manner of the operations of the Power Line.

       16.    As an electric power holding company, Duke is responsible for maintaining,

managing, inspecting, and making repairs to its power lines to ensure they do not cause injury,

harm, and/or damage to adjacent property owners such as CSX.

       17.    Duke owed a duty of care to property owners, such as CSX, to properly maintain,

inspect, manage, and/or repair its overhead power lines in a reasonably safe working order in a

way that would not cause injury, harm, and/or damage to adjacent properties.

       18.    Notwithstanding the reasonable foreseeability that an improperly inspected,

maintained, and/or repaired overhead power line could fall causing significant damage to adjacent

property, Duke failed to take the necessary precaution to prevent such an occurrence.

       19.    Duke breached its duty by failing to properly inspect, maintain, repair, and/or have

the appropriate safeguards put in place to prevent the Power Line from falling onto CSX’s tracks

and/or adjacent property.

       20.    The Power Line would not have fallen onto CSX’s railroad tracks but for the

negligence of Duke in the construction, inspection, maintenance, management, operation and/or

control of the Power Line.

                                                3
Case 1:20-cv-02735-RLY-TAB Document 1 Filed 10/21/20 Page 4 of 5 PageID #: 4




       21.     Duke knew or should have known of the defective condition of the Power Line.

       22.     As a direct and proximate result of the Incident, CSX incurred significant damages

to three CSX electric bungalows as well as other railroad crossing signal-system assets.

       23.     In addition, as a direct and proximate result of the Incident, CSX was unable to

make use of its tracks or certain equipment for a period of time.

       24.     CSX incurred significant costs associated with labor and materials required to

remediate the damages to three CSX electric bungalows as well as other railroad crossing signal-

system assets as a result of the Incident.

       25.     CSX’s damages were caused by the negligence of Duke that can be referred to

and/or assumed under the doctrine of res ipsa loquitur.

       26.     As a direct and proximate result of Duke’s breach of its duties and failure to

properly maintain overhead power lines within Duke’s exclusive possession and control, CSX

was damaged in an amount no less than $75,000.

       WHEREFORE, plaintiff CSX Transportation, Inc., respectfully demands that judgment

be entered in its favor and against defendant, Duke Energy Indiana, LLC, in an amount no less

than $75,000, plus prejudgment interest, costs, and attorneys’ fees, together with any such other

relief as the Court deems just and proper.




                                                 4
Case 1:20-cv-02735-RLY-TAB Document 1 Filed 10/21/20 Page 5 of 5 PageID #: 5




                                   Respectfully submitted,

                                   KEENAN COHEN & MERRICK P.C.

                             By:   /s/ Eric C. Palombo
                                   Eric C. Palombo
                                   125 Coulter Ave., Suite 1000
                                   Ardmore, PA 19003
                                   Telephone: (215) 609-1110
                                   Facsimile: (215) 609-1117
                                   Email: Epalombo@freightlaw.net

Date: October 21, 2020             Attorneys for Plaintiff
                                   CSX Transportation, Inc.




                                      5
